Per Curiam.

The decisions on this subject to be found in the books are contradictory. Some of the ancient cases are very strict, but of late years, courts have been inclined to be less rigid, and to decide according to the real justice of the case. If the jury have never looked at the papers, nor have been influenced by them, there can be no just cause for setting aside the verdict. This is very different from the case of Metcalf v. Deane, cited from Croke, where one of the witnesses recited his evidence to the jury, after they had retired to consider of their verdict.
Rule refused.